169 F.3d 178
Cleopatra MCDOUGAL-SADDLER, Appellant,v.Alexis M. HERMAN, Secretary, U.S. Department of Labor, Appellee.
No. 98-1068.
United States Court of Appeals,Third Circuit.
Feb. 24, 1999.

Present:  McKEE, RENDELL, Circuit Judges and DEBEVOISE, Senior District Judge.*
Prior report:  161 F.3d 198
ORDER
McKEE, Circuit Judge.
It is hereby ORDERED that the slip opinion filed in this case on November 17, 1998 be vacated.



*
 Honorable Dickinson R. Debevoise, United States Senior District Judge for the District of New Jersey, sitting by designation